The record establishes that plaintiff was expressly prohibited by two prior court orders from filing any litigation relating to his divorce action without first obtaining permission from the court, and that plaintiff, without obtaining said permission, filed actions asserting collateral attacks on the divorce proceedings to the detriment of the remedies accorded defendants by the court’s prohibitory orders (see Richards v Estate of Kaskel, 169 AD2d 111, 121 [1991], lv dismissed in part and denied in part 78 NY2d 1042 [1991]; Judiciary Law § 753 [A] [1]).
The court properly declined to assign counsel to plaintiff in light of his admissions regarding his financial status (see People ex rel. Lobenthal v Koehler, 129 AD2d 28, 31-33 [1987]).
We have considered plaintiffs other arguments and find them unavailing. Concur — Tom, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.